IN THE UNITED STATES COURT OF APPEALS

                    FOR THE FIFTH CIRCUIT
                               _______________

                                 m 98-20374
                               _______________


                          ROGER LEE DICKERSON,

                                                   Plaintiff-Appellant,

                                   VERSUS

       OFFICER CHILDERS; BENJAMIN (UNKNOWN); GERALD A. CURTIS;
GEORGE C. WEBSTER; MYERS, COUNSELOR; RODGERS, NURSE; INFIRMARY STAFF;
     BOBBY M. VINCENT; D.E. BRYANT, CAPTAIN; GOODROW, OFFICER;
        GRIGSBY, OFFICER; THOMPSON, OFFICER; ROBERSON, OFFICER;
         HARRISON, OFFICER; BREWSTER, MAJOR; MULLIGAN, NURSE;
WHITEFIELD, OFFICER; JOHNSON, NURSE; WATSON, OFFICER; JACKSON, OFFICER;
         STANDLEY, OFFICER; M. COUNTZ, WARDEN; ROBERT L. OTT;
   ERNEST A. CHASTAIN; PEREZ, OFFICER; BOYD WALKER; BRYAN D. BUCK;
               GAYLOR, SERGEANT; ROWLETT, LIEUTENANT;
                    INTERNAL AFFAIRS DIVISION OF THE
    TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
  DEPARTMENT GRIEVANCE COORDINATORS; KENT RAMSEY; WAYNE SCOTT;
                      CHARLES ALEXANDER, DOCTOR;
                       JAMES A. COLLINS, DIRECTOR,
    TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
       JAMES A. LYNAUGH; TEXAS DEPARTMENT OF CRIMINAL JUSTICE;
                            KEVIN BENJAMIN,

                                                   Defendants-Appellees.
                         _________________________

                  Appeals from the United States District Court
                       for the Southern District of Texas
                                m H-94-CV-319
                        _________________________
                                February 8, 2002
Before SMITH and DEMOSS, Circuit Judges,
  and DUPLANTIER, District Judge.*

PER CURIAM:**

    Roger Dickerson appeals several orders dis-
posing of his 42 U.S.C. § 1983 suit against
over forty employees of the Texas Department
of Criminal Justice. His complaint alleges con-
stitutional and state law violations stemming
from four events: (1) the use of excessive
force to restrain him after he failed to follow
an order from a guard, (2) his medical care in
treating the injuries sustained in the excessive
force incident, (3) his conditions of
confinement in solitary following the excessive
force incident, and (4) the conduct of the
disciplinary hearing on the excessive force
incident. In a series of four orders, the district
court granted summary judgment to all
defendants.

   We have reviewed the briefs and applicable
portions of the record. We see no reversible
error, so the judgment is AFFIRMED,
primarily for the reasons given by the district
court in its comprehensive orders entered on
January 16, 1996; January 15, 1997;
September 10, 1997; and March 30, 1998.




         *
            District Judge of the Eastern District of
Louisiana, sitting by designation.
         **
            Pursuant to 5TH CIR. R. 47.5, the court
has determined that this opinion should not be
published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                          2